DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements that were filed on May 5, 2020 and August 9, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0014 line 2: “based on terrain data from a terrain database 36” should instead read “based on terrain data from a terrain database 26”, because the terrain 
Paragraph 0015 lines 7-9: “a current location of the VTOL vehicle 12 is taken into consideration along with various attributes of the VTOL vehicle 12” should instead read “a current location of the VTOL vehicle 34 is taken into consideration along with various attributes of the VTOL vehicle 34”, because the VTOL vehicle is elsewhere described to correspond to reference number 34, while reference number 12 is elsewhere described to correspond to a processing system.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, this claim is dependent on claim 10, which recites “determining an approach path for each of the candidate emergency landing zones”. The examiner is interpreting claim 10 such that the approach path is determined prior to the VTOL vehicle actually traversing the approach path. Claim 11 then recites “determining unanticipated yaw effects for each approach path”. In accordance with the above interpretation of claim 10, it is unclear how it is possible to determine unanticipated yaw effects for an approach path prior to 
Claim 19 similarly recites a processor configured to “determine unanticipated yaw effects” and is rejected under 35 U.S.C. 112(b) in the same manner as claim 11 as set forth above. Claims 20 is rejected due to its dependence on claim 19.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 1-12 are directed towards a process (a method).  Claims 13-20 are directed towards a machine (a system).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards “determining guidance for the VTOL vehicle based on the target emergency landing zone data” and a processor configured to “determine guidance for the VTOL vehicle based on the target emergency landing zone data”.  This is an abstract idea, specifically, a mental process, that can be performed in the human mind which includes an observation and a judgment because the claimed steps involve merely acquiring data and then making a judgement based on the data.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claim 1, the claims are broad enough to be performed mentally or by pen and paper. The step of determining candidate landing zone data is broad enough to be performed by a human mentally acquiring the claimed data.  The step of selecting a target emergency landing zone is also broad enough to be performed by a human mentally selecting an emergency landing zone based on the acquired data.
As per claim 13, the structures recited in the claims are a display device, a sensor system, and a processor.  These structures perform functions which are insignificant, extra-solution activity in the form of displaying data and gathering data and, therefore, do not amount to integration into a practical application.  See MPEP 2106.05(g).  These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the abstract idea. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The display device and sensor system, are recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself. The processor is recited to carry out the abstract idea as set forth above, and using a computer as a tool to perform a mental process is not sufficient to be considered integrating the abstract idea into a practical application.
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of mere data gathering, processing, and displaying.  See MPEP 2106.05(d)(II).

Dependent Claims
The dependent claims 2-10, 12, 14-18, and 20 are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired and used in the step of determining guidance for the VTOL vehicle, as well as reciting additional extra-solution activity, and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. The examiner notes that a well-trained human would have the ability to acquire the type of data recited in the dependent claims without the use of computers or sensors. The step of generating control commands in claims 4 and 15 are recited at a level of generality such that it is within what is considered well-understood, routine, and conventional technology.
Dependent claim 11 recites that “determining an approach path for each of the candidate emergency landing zones includes determining a speed of the VTOL vehicle along the approach path, the method further comprising determining unanticipated yaw effects…”. Dependent claim 19 similarly recites “wherein determining an approach path for each of the candidate emergency landing zones includes determining a speed of the VTOL vehicle along the approach path” and “determine unanticipated yaw effects for each approach path”. These additional limitations recited in claims 11 and 19 include a specific improvement to the emergency landing technique of a VTOL vehicle which is outside of what can reasonably be 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US 2013/0179011), hereinafter referred to as Colby, in view of Petillon (US 2006/0235581), hereinafter referred to as Petillon. Colby and Petillon are considered analogous to the claimed invention because they are in the same field of path planning for VTOL vehicles.

Regarding claim 1, Colby teaches:
A method for providing guidance to an emergency landing zone in a vertical takeoff and landing, VTOL, vehicle ("Emergency landing site recognition and identification according to various embodiments of the invention can provide valuable information to a pilot during in-flight crises situations to assist the pilot in taking necessary actions to increase survivability of the crew and passengers." – see at least Colby: paragraph 0019 lines 16-21) (The examiner notes that Colby includes that the method may be used for a VTOL vehicle ("Identification of an emergency landing zone may depend upon the size and type of aircraft, e.g., airplane, VTOL aircraft, or helicopter." – see at least Colby: paragraph 0040 lines 10-12),
the method comprising: determining, via at least one processor, candidate landing zone data by interrogating an emergency landing zone database ("According to one embodiment, a system for recognizing one or more candidate emergency landing sites comprises at least one processor configured to receive an emergency landing request, a first data storage device storing ground-cover information, and the same or a different data storage device storing landing-zone information." – see at least Colby: paragraph 0006 lines 1-6) (The examiner notes that the data storage device storing landing-zone information as taught by Colby corresponds to the claimed emergency landing zone database);
based at least on VTOL vehicle location, the candidate landing zone data representing a list of candidate emergency landing zones ("To minimize data processing time in some embodiments, only data within a pre-designated range of the aircraft's current location may be accessed from memory 210 to determine one or more candidate emergency landing sites for the aircraft." – see at least Colby: paragraph 0050 lines 9-13)
selecting, via the at least one processor, a target emergency landing zone from the list of candidate emergency landing zones ("In cases of extreme emergency, processing system 200 may be configured to place the aircraft in an emergency autopilot mode navigating towards the highest ranked candidate emergency landing site." – see at least Colby: paragraph 0053 lines 1-4)
and determining guidance for the VTOL vehicle based on the target emergency landing zone data ("Responsive to the pilot activating the indicator 150 (e.g., by touching the indicator), 

Colby does not explicitly disclose, but Petillon teaches:
based at least on VTOL vehicle related issues including at least one of unanticipated yaw issues, ground effect issues and modified trend vector issues, thereby providing target emergency landing zone data ("The trajectory is calculated, e.g. using turns at "rate 1", corresponding to 3 degrees per second (.degree./s) of variation in heading, but the FMS has greater authority over the AP, e.g. up to "rate 1.5" (4.5.degree./s), thus enabling guidance to be maintained in a closed loop even while turning, and enabling corrections to be made to errors in following the trajectory due to fluctuations in the wind, where necessary." – see at least Petillon: paragraph 0094 lines 3-10) (The examiner notes that variations in heading and errors in following the trajectory due to fluctuations in the wind correspond to the claimed "unanticipated yaw issues", because a yaw rotation is equivalent to a change in heading angle);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Petillon to base the selection of the target emergency landing zone on unanticipated yaw issues. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Petillon’s 

Regarding claim 2, Colby in view of Petillon teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein determining guidance for the VTOL vehicle includes generating a display graphically identifying the target emergency landing zone and a location thereof ("The emergency landing sites may be displayed to the pilot on the video display 110 as latitude, longitude coordinates, as points or symbols on a map of the area, or a combination thereof." – see at least Colby: paragraph 0020 lines 18-21).


Regarding claim 6, Colby in view of Petillon teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein determining the candidate emergency landing zone data is further based on at least one of data representing historical unofficial landing areas that have been used for a successful landing area ("In some embodiments, candidate emergency landing sites may receive a "pre-used" designation if they have been used successfully in the past, e.g., an aircraft successfully landed and departed from the site, or a crew was successfully rescued and aircraft recovered from the site. Landing sites having a "pre-used" designation may receive preference in the ranking of landing sites or be marked differently (e.g., displayed in a different color) when displayed to the pilot." – see at least Colby: paragraph 0054 lines 7-15)
and terrain survey data ("The landing-zone information may comprise data identifying at least one non-airfield landing zone in the region suitable in size and evenness of terrain for landing the aircraft." – see at least Colby: paragraph 0006 lines 9-12).

Regarding claim 8, Colby in view of Petillon teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein determining the candidate landing zone data is further based on landing requirements of the VTOL vehicle and/or remaining fuel or charge of the VTOL vehicle ("For example, the processing system may continuously monitor the flight-capable range of the aircraft based upon fuel and fluid reserves and optionally other factors such as engine operation or engine temperature." – see at least Colby: paragraph 0039 lines 4-7).

Regarding claim 9, Colby in view of Petillon teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein determining the candidate landing zone data is further based on remaining fuel or charge of the VTOL vehicle ("For example, the processing system may continuously monitor the flight-capable range of the aircraft based upon fuel and fluid reserves and optionally other factors such as engine operation or engine temperature." – see at least Colby: paragraph 0039 lines 4-7).

Regarding claim 13, Colby in view of Petillon teaches all of the elements of the current invention as stated above. Further, Colby teaches:
A system for providing guidance to an emergency landing zone in a vertical takeoff and landing, VTOL, vehicle ("Emergency landing site recognition and identification according to various embodiments of the invention can provide valuable information to a pilot during in-flight crises situations to assist the pilot in taking necessary actions to increase survivability of the crew and passengers." – see at least Colby: paragraph 0019 lines 16-21),
the system comprising: a display device ("The video display 110 may be located near a pilot or a crew member assisting in operating the aircraft, and may display an interactive emergency landing zone indicator 150 during an in-flight emergency situation." – see at least Colby: paragraph 0020 lines 9-12);
a sensor system configured to provide location data for a location of the VTOL vehicle ("This functionality includes global position system (GPS) that can track an aircraft in flight and a data record of airfields." – see at least Colby: paragraph 0002 lines 4-6);
at least one processor in operable communication with the sensor system and the display device and configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to: determine candidate landing zone data by interrogating an emergency landing zone database ("According to one embodiment, a system for recognizing one or more candidate emergency landing sites comprises at least one processor configured to receive an emergency landing request, a first data storage device storing ground-cover information, and the same or a different data storage device storing landing-zone information." – see at least Colby: paragraph 0006 lines 1-6)
and determine guidance for the VTOL vehicle based on the target emergency landing zone data ("Responsive to the pilot activating the indicator 150 (e.g., by touching the indicator), the processing system 200 may execute an algorithm to recognize and identify to the pilot one or more candidate emergency landing sites suitable for landing the aircraft that are located within a current flight-capable range of the aircraft." – see at least Colby: paragraph 0020 lines 12-18)
including generating a display to be displayed by the display device that graphically identifies the target emergency landing zone and a location thereof ("The emergency landing sites may be displayed to the pilot on the video display 110 as latitude, longitude coordinates, as points or symbols on a map of the area, or a combination thereof." – see at least Colby: paragraph 0020 lines 18-21).

Colby does not explicitly disclose, but Petillon teaches:
based at least on VTOL vehicle related issues including at least one of unanticipated yaw issues, ground effect issues and modified trend vector issues, thereby providing target emergency landing zone data ("The trajectory is calculated, e.g. using turns at "rate 1", corresponding to 3 degrees per second (.degree./s) of variation in heading, but the FMS has greater authority over the AP, e.g. up to "rate 1.5" (4.5.degree./s), thus enabling guidance to be maintained in a closed loop even while turning, and enabling corrections to be made to errors in following the trajectory due to fluctuations in the wind, where necessary." – see at least Petillon: paragraph 0094 lines 3-10);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Petillon to base the selection of the target emergency landing zone on unanticipated yaw issues. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Petillon’s corrective control method for handling unanticipated yaw issues with Colby’s system for selecting an emergency landing zone in order to account for the effects of wind on the performance of the aircraft (“Thus, said setpoint trajectory is corrected by the calculator 2 as a function of the current parameters of the aircraft (weight, aerodynamic configuration, breakdown state of the engines), its state vector (position and speed), and the atmosphere vector (wind speed, pressure and temperature).” – see at least Petillon: paragraph 0131). Doing so would allow yaw effects due to wind to be included in the set of aircraft operational parameters which are considered when seeking an emergency landing site (“The inventor has 

Regarding claim 17, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Regarding claim 18, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as claim 8 as has been set forth above.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Petillon, further in view of Spinelli et al. (US 2011/0264312), hereinafter referred to as Spinelli. Spinelli is considered analogous to the claimed invention because it is in the same field of determining emergency landing sites.

Regarding claim 3, Colby in view of Petillon teaches all of the elements of the current invention as stated above. Further, Colby teaches:
wherein determining guidance for the VTOL vehicle includes generating a display graphically identifying the target emergency landing zone, a location thereof ("The emergency landing sites may be displayed to the pilot on the video display 110 as latitude, longitude 

Colby does not explicitly disclose, but Spinelli teaches:
and a descent path thereto ("FIG. 2B illustrates an exemplary glide profile view display 220, according to an exemplary embodiment. In some embodiments, the glide profile view display 220 is generated by the routing tool 100 and displayed with the landing site display 200 to indicate a glide profile 222 required to be met or exceeded by an aircraft in order to successfully and safely land at the landing site 202." – see at least Spinelli: paragraph 0043 lines 1-7) (The examiner notes that Fig. 2B of Spinelli as shown below illustrates a vertical flight profile display which corresponds to the claimed display of a descent path).

    PNG
    media_image1.png
    300
    538
    media_image1.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby in view of Petillon with 

Regarding claim 14, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Petillon, further in view of Shue (US Patent 9,645,582), hereinafter referred to as Shue. .

Regarding claim 4, Colby in view of Petillon teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but Shue teaches:
wherein determining guidance for the VTOL vehicle includes generating control commands to land the VTOL vehicle at the target emergency landing zone ("The control system 130 can then transmit commands or control signals to an actuator control system 166 to execute aircraft maneuver such as autorotation landing." – see at least Shue: column 6 lines 12-15).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby in view of Petillon with these above aforementioned teachings from Shue to include generating control commands to land the VTOL vehicle at the target emergency landing zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Shue’s control system for landing an aircraft with Colby in view of Petillon’s system for selecting an emergency landing zone in order to safely control the landing based on the sensed information (“In some implementations, the control system integrates autorotation with optimal landing spot selection and optimal flight path selection, which empowers the aircraft with “eyes” and “brains” for safe landing.” – see at least Shue: column 3 lines 36-40). This would provide the benefit of controlling the landing of the aircraft such that the aircraft, .

Claims 5, 7, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Petillon, further in view of Suiter (US 2014/0343765), hereinafter referred to as Suiter. Suiter is considered analogous to the claimed invention because it is in the same field of determining emergency landing sites.

Regarding claim 5, Colby in view of Petillon teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but Suiter teaches:
wherein selecting the target emergency landing zone from the list of candidate emergency landing zones is further based on traffic data ("In operation, a database of potential alternative landing sites (ALS's) may be created and maintained utilizing… traffic data… and the like." – see at least Suiter: paragraph 110 lines 1-7).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby in view of Petillon with these above aforementioned teachings from Suiter to consider traffic data related to candidate 

Regarding claim 7, Colby in view of Petillon, further in view of Suiter, teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but Suiter teaches:
wherein selecting a target emergency landing zone from the list of candidate emergency landing zones is based at least on assessing VTOL vehicle related issues with respect to weather data ("The present invention utilizes a lookup table (register or the like) extracted from the dataset, containing these aircraft performance characteristics for comparison with current or realized characteristics 540 against expected (most likely desired) 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby in view of Petillon with these above aforementioned teachings from Suiter to consider weather data related to candidate emergency landing zones. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Suiter’s method of considering the effects of weather on a flight segment with Colby in view of Petillon’s system for selecting an emergency landing zone in order to use weather data while determining the safety of an emergency landing zone (“Altitude, position, aircraft performance, terrain, atmospheric and weather conditions, and pilot capability dictate the safest option.” – see at least Suiter: paragraph 0003 lines 14-16). This would provide the benefit of allowing the flight plan to include avoiding undesired weather conditions (“However, the precise course of action recommended by the present invention in response to an unusual condition may vary depending on the specific phase of flight in which the condition occurs (including taxi, takeoff, initial climb, cruise, descent, approach landing, and weather avoidance).” – see at least Suiter: paragraph 0069 lines 6-11).

Regarding claim 10, Colby in view of Petillon, further in view of Suiter, teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but Suiter teaches:
comprising determining an approach path for each of the candidate emergency landing zones ("The system may plot an optimal path to each identified ALS. This path may be represented by a set of points in three dimensions comprising a navigable path from the aircraft's current position to a ground-level touchdown point at the ALS." – see at least Suiter: paragraph 0057 lines 1-5) (The examiner notes that an ALS as taught by Suiter refers to an "alternative landing site")
and the selecting of the target emergency landing zone from the list of candidate emergency landing zones is further based on minimizing the VTOL vehicle related issues ("In plotting these paths, the system may incorporate aviation rules and best practices (e.g., landing into headwinds where possible to minimize landing speed, maintaining safe distances from neighboring air (ground) traffic, setting a touchdown point that maximizes the available landing surface)." – see at least Suiter: paragraph 0057 lines 5-10).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby in view of Petillon with these above aforementioned teachings from Suiter to determine an approach path for each of the candidate emergency landing zones, and to select the target emergency landing zone based on minimizing VTOL vehicle related issues. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Suiter’s method of determining an approach path to a landing zone with Colby in view of Petillon’s system for selecting an emergency landing zone in order provide a navigable path for the aircraft to reach an emergency landing zone (“The system may plot an optimal path to each 

    PNG
    media_image2.png
    450
    726
    media_image2.png
    Greyscale

Regarding claim 11, Colby in view of Petillon, further in view of Suiter, teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but Suiter teaches:
wherein determining an approach path for each of the candidate emergency landing zones includes determining a speed of the VTOL vehicle along the approach path ("Aircraft being operated on a flight plan with an embodiment of the present invention and its associated database(s) (FIG. 2 and the like) in a particular segment of flight should be progressing along the desired vector (path) at an expected rate (relative to the ground and destination) within an expected tolerance." – see at least Suiter: paragraph 0104 lines 8-13) (The examiner notes that the expected rate along the desired vector (path) as taught by Suiter corresponds to the claimed speed of the VTOL vehicle along the approach path),



	Further, Colby does not explicitly disclose, but Petillon teaches:
the method further comprising determining unanticipated yaw effects for each approach path based on direction of wind with respect to the approach path and the speed of the VTOL vehicle along the approach path ("The trajectory is calculated, e.g. using turns at 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Petillon to determine yaw effects along the approach path. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Petillon’s teachings of how wind causes variation in aircraft heading (i.e. yaw issues) with Colby’s method of selecting an emergency landing zone in order to account for the effects of wind and aircraft speed on the performance of the aircraft (“Thus, said setpoint trajectory is corrected by the calculator 2 as a function of the current parameters of the aircraft (weight, aerodynamic configuration, breakdown state of the engines), its state vector (position and speed), and the atmosphere vector (wind speed, pressure and temperature).” – see at least Petillon: paragraph 0131). Suiter further teaches that doing so would provide the benefit of being able to predict the effects of wind on the aircraft, and thereby evaluating the safety of candidate landing sites based on the yaw effects caused by wind (“As a substantial wind may affect aircraft 200's glide capability in an engine-out state, it may also affect the system's choice of best available ALS. Here the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216, and 

    PNG
    media_image3.png
    480
    712
    media_image3.png
    Greyscale

Regarding claim 16, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Petillon, further in view of Suiter, even further in view of PR et al. (US 2017/0210462). PR is considered analogous to the claimed invention because it is in the same field of path planning for VTOL vehicles. 


Regarding claim 12, Colby in view of Petillon, further in view of Suiter teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but PR teaches:
comprising using parameters of the VTOL vehicle and environmental parameters including altitude, weight, available power and temperature in determining ground effect altitudes for each approach path from a database relating weight, altitude, temperature and power to ground effect altitudes ("The tables datastore 130 stores one or more tables (e.g., lookup tables) that indicate an in ground effect (IGE) ceiling limit altitude value and an out of ground effect (OGE) ceiling limit altitude value based on a gross weight of the mobile platform 10 and an air temperature." – see at least PR: paragraph 0035 lines 1-5).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from PR to determine yaw effects along the approach path. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate PR’s teachings of how weight, altitude, temperature, and 

Regarding claim 19, this claim is substantially similar to claim 12. Claim 19 further contains limitations which are substantially similar to the limitations of claims 10 and 11 and is, therefore, rejected using the same references, teachings, and motivations as have been set forth above for claims 10-12.

Regarding claim 20, Colby in view of Petillon, further in view of Suiter, even further in view of PR teaches all of the elements of the current invention as stated above. Colby does not explicitly disclose, but Suiter teaches:
wherein the program instructions are configured to cause the at least one processor to generate a display on the display device including the approach path for the selected target emergency landing zone (“The system then plots paths along 202b, 202c to opportunity gates 110b or 110c for landing at runway 208b.” – see at least Suiter: paragraph 0058 lines 13-15) (The examiner notes that plotted paths 202b and 202c are included in Fig. 3 of Suiter shown above, which illustrates a display for a pilot).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Colby with these above aforementioned teachings from Suiter to display an approach path for the target emergency landing zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Suiter’s method of displaying an approach path to a landing zone with Colby’s system for selecting an emergency landing zone in order to display pertinent information to a pilot (“When this information is current, the system may then evaluate and rank available landing sites within a given radius, storing the results and displaying them to the pilot via display unit 700.” – see at least Suiter: paragraph 0072 lines 12-15). This would further provide the benefit of improving the decision-making of a pilot (“For example, an ALS page on a well-known multifunction display (MFD) may indicate each ALS and graphically indicate the ability of the aircraft to reach each ALS. In addition, a graphical display 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667